Citation Nr: 0624941	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  03-13 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD) from February 15, 1996 to 
November 8, 2001.


INTRODUCTION

The veteran served on active duty for training from October 
1995 to February 1996.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2001 RO decision which granted service connection 
and a 70 percent rating for PTSD, effective from February 15, 
1996.  In April 2002, the veteran filed a notice of 
disagreement with the initial rating assigned to this 
condition.  In June 2002, the RO issued a rating decision 
granting a higher rating of 100 percent for PTSD, effective 
November 9, 2001. The veteran subsequently noted her 
disagreement with the initial 70 percent rating assigned for 
her PTSD from February 15, 1996 to November 8, 2001.  In 
April 2003, the RO issued a statement of the case which 
characterized the issue on appeal as entitlement to an 
effective date prior to November 9, 2001 for a 100 percent 
evaluation for PTSD.  The Board has characterized this issue 
as entitlement to a PTSD rating higher than 70 percent from 
February 15, 1996 to November 8, 2001. 

In April 2004, the Board upheld the RO's denial of the 
veteran's claim.  The veteran filed a timely appeal to the 
U.S. Court of Appeals for Veterans Claims (Court).  In March 
2006, the General Counsel for the Department of Veterans 
Affairs (General Counsel) and the attorney representing the 
veteran before the Court at that time filed a motion to 
vacate the Board's decision and to remand this matter for 
development and readjudication.  The Court granted the motion 
that month, vacating and remanding the case to the Board.  
The veteran is currently unrepresented before the VA at this 
time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The joint motion cites the failure of the Board to address 
the Veterans Claims Assistance Act of 2000 (VCAA) and the 
Court's decision in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The Board must note that the Court's decision in 
Dingess was issued years after the Board's April 2004 
decision.

Notification of the VCAA was provided to the veteran within 
an April 2003 communication from the RO to the veteran and, 
most importantly, in direct contract with the veteran in 
April 2003 by the RO.  The RO contacted the veteran at her 
home solely to address the VCAA issue. 

The fact that the veteran had nothing else to submit is also 
supported by the fact that within a recent July 2006 
statement from the veteran to the Board, the veteran stated, 
in writing, that she had nothing else to submit.  That 
notwithstanding, based on the March 2006 motion (in which the 
VA General Counsel had the opportunity to review the August 
2003 report of contact with the veteran on the issue of VCAA 
notice), the Board finds that it must remand this case to the 
RO in order to satisfy the recent requirements of the Court.  
Action by the RO is required to satisfy the notification 
provisions of the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  After providing the required notice, the RO should 
attempt to obtain any pertinent outstanding evidence for 
which the veteran provides sufficient information and, if 
necessary, authorization, following the procedures prescribed 
in 38 C.F.R. § 3.159 (2005), if needed. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

2.  After ensuring proper completion of 
all development, the RO should 
readjudicate the issue on appeal. If the 
disposition remains unfavorable to the 
veteran, the RO should furnish the 
veteran a supplemental statement of the 
case and afford the applicable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




